      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 1 of 14


 1   NOLD LAW
     MELISSA C. NOLD, Esq. SBN 301378
 2   Russo Building
     521 Georgia Street
 3   Vallejo, California 94590
     Telephone: (707)644-4004
 4   melissa@noldlaw.com

 5   Attorney for Plaintiff

 6   POINTER & BUELNA, LLP
     ADANTE D. POINTER, Esq. SBN 236229
 7   LAWYERS FOR THE PEOPLE
     Wells Fargo Center
 8   1901 Harrison Street,
     Suite 1140
 9   Oakland, California 94612
     Telephone: (510)929-5400
10   apointer@lawyersftp.com

11   Attorney for Plaintiff

12
                                    UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14
     DENAYA JENKINS,                                             )
15                                                               )    No: 2:19-cv-1896 TLN DB
                    Plaintiff,                                   )
16                                                               )
     vs.
                                                                 )    STIPULATED PROTECTIVE
17                                                               )    ORDER PURSUANT TO CIVIL
     CITY OF VALLEJO, et al.                                     )    LOCAL RULE 141.1
18                                                               )
                    Defendants.                                  )
19                                                               )
                                                                 )
20                                                               )
                                                                 )
21                                                               )
                                                                 )
22                                                               )
                                                                 )
23                                                               )
                                                                 )
24                                                               )
25
     1.     PURPOSES AND LIMITATIONS
26
            Disclosure and discovery activity in this action are likely to involve production of confidential,
27
     proprietary, or private information for which special protection from public disclosure and from use
28
     {02380212.DOC}STIPULATED    PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                         1
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 2 of 14


 1   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties
 2   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 3   parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

 4   to discovery and that the protection it affords from public disclosure and use extends only to the

 5   limited information or items that are entitled to confidential treatment under the applicable legal

 6   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

 7   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule
     141 sets forth the procedures that must be followed and the standards that will be applied when a party
 8
     seeks permission from the court to file material under seal.
 9
     2.     DEFINITIONS
10
     2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or
11
     items under this Order.
12
     2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
13
     stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil
14
     Procedure 26(c), and for which public disclosure is likely to result in particularized harm and violate
15
     privacy interests recognized by law. This information may include:
16
                    a.      personnel file records of any peace officer;
17
                    b.      medical records;
18
                    c.      social security numbers and similar sensitive identifying information (unless
19   redacted by order, Local Rule or by agreement of all parties).
20                  d.      Videos of subject incident which include non-parties.
21

22

23

24

25

26

27

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           2
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 3 of 14


 1   2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their
 2   support staff).

 3   2.4       Designating Party: a Party or Non-Party that designates information or items that it produces

 4   in disclosures or in responses to discovery as “CONFIDENTIAL.”

 5   2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or

 6   manner in which it is generated, stored, or maintained (including, among other things, testimony,

 7   transcripts, and tangible things), that are produced or generated in disclosures or responses to
     discovery in this matter.
 8
     2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
 9
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
10
     consultant in this action.
11
     2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel does
12
     not include Outside Counsel of Record or any other outside counsel.
13
     2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity not
14
     named as a Party to this action.
15
     2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action but are
16
     retained to represent or advise a party to this action and have appeared in this action on behalf of that
17
     party or are affiliated with a law firm which has appeared on behalf of that party.
18
     2.10      Party: any party to this action, including all of its officers, directors, employees, consultants,
19   retained experts, and Outside Counsel of Record (and their support staffs).
20   2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in this
21   action.
22   2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
23   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
24   or retrieving data in any form or medium) and their employees and subcontractors.
25   2.13      Protected Material: any Disclosure or Discovery Material that is designated as

26   “CONFIDENTIAL.”

27

28
     {02380212.DOC}STIPULATED     PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                              3
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 4 of 14


 1   2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
 2   Party.

 3   3.       SCOPE

 4            The protections conferred by this Stipulation and Order cover not only Protected Material (as

 5   defined above), but also (1) any information copied from Protected Material; (2) all copies, excerpts,

 6   summaries, or compilations of Protected Material that reveal the source of the Protected Material or

 7   that reveal specific information entitled to confidentiality as a matter of law; and (3) any testimony,
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 8
     However, the protections conferred by this Stipulation and Order do not cover the following
 9
     information: (a) any information that is in the public domain at the time of disclosure to a Receiving
10
     Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
11
     publication not involving a violation of this Order, including becoming part of the public record
12
     through trial or otherwise; and (b) any information known to the Receiving Party prior to the
13
     disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
14
     information lawfully and under no obligation of confidentiality to the Designating Party. ; (c) any
15
     information mentioned or referenced in a deposition or in other pretrial or trial proceedings, unless
16
     such portions of testimony have been designated as confidential pursuant to section 5.2 (b) of this
17
     order. Any use of Protected Material at trial shall be governed by a separate agreement or order.
18
     4.       DURATION
19            Even after final disposition of this litigation, the confidentiality obligations imposed by this
20   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
21   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
22   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
23   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
24   limits for filing any motions or applications for extension of time pursuant to applicable law.
25   5.       DESIGNATING PROTECTED MATERIAL

26   5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-Party

27   that designates information or items for protection under this Order must take care to limit any such

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            4
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 5 of 14


 1   designation to specific material that qualifies under the appropriate standards. The Designating Party
 2   must designate for protection only those parts of material, documents, items, or oral or written

 3   communications that qualify – so that other portions of the material, documents, items, or

 4   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 5   this Order.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

 7   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
     or retard the case development process or to impose unnecessary expenses and burdens on other
 8
     parties) expose the Designating Party to sanctions.
 9
            If it comes to a Designating Party’s attention that information or items that it designated for
10
     protection do not qualify for protection, that Designating Party must promptly notify all other Parties
11
     that it is withdrawing the mistaken designation.
12
     5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
13
     second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
14
     Discovery Material that qualifies for protection under this Order must be clearly so designated before
15
     the material is disclosed or produced.
16
            Designation in conformity with this Order requires:
17
     (a) for information in documentary form (e.g., paper or electronic documents, but excluding
18
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
19   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions
20   of the material on a page qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party that
22   makes original documents or materials available for inspection need not designate them for protection
23   until after the inspecting Party has indicated which material it would like copied and produced. During
24   the inspection and before the designation, all of the material made available for inspection shall be
25   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied

26   and produced, the Producing Party must determine which documents, or portions thereof, qualify for

27   protection under this Order. Then, before producing the specified documents, the Producing Party

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                              5
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 6 of 14


 1   must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
 2   portion or portions of the material on a page qualifies for protection, the Producing Party also must

 3   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 4   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

 5   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

 6   protected testimony.

 7   (c) for information produced in some form other than documentary and for any other tangible items,
     that the Producing Party affix in a prominent place on the exterior of the container or containers in
 8
     which the information or item is stored the legend “CONFIDENTIAL.” If the information is produced
 9
     electronically, then the term “CONFIDENTIAL” must appear in the name of each electronic file
10
     containing confidentially designated information. If only a portion or portions of the information or
11
     item warrant protection, the Producing Party, to the extent practicable, shall identify the protected
12
     portion(s).
13
     5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
14
     qualified information or items does not, standing alone, waive the Designating Party’s right to secure
15
     protection under this Order for such material. Upon timely correction of a designation, the Receiving
16
     Party must make reasonable efforts to assure that the material is treated in accordance with the
17
     provisions of this Order.
18
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
19   6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of confidentiality
20   at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is
21   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
22   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality
23   designation by electing not to mount a challenge promptly after the original designation is disclosed.
24   6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
25   providing written notice of each designation it is challenging and describing the basis for each

26   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

27   that the challenge to confidentiality is being made in accordance with the Protective Order. The parties

28
     {02380212.DOC}STIPULATED    PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                              6
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 7 of 14


 1   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly
 2   (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the

 3   date of service of notice. In conferring, the Challenging Party must explain the basis for its belief that

 4   the confidentiality designation was not proper and must give the Designating Party an opportunity to

 5   review the designated material, to reconsider the circumstances, and, if no change in designation is

 6   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next

 7   stage of the challenge process only if it has engaged in this meet and confer process first or establishes
     that the Designating Party is unwilling to participate in the meet and confer process in a timely
 8
     manner.
 9
            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
10
     intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
11
     Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the
12
     initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process
13
     will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
14
     competent declaration affirming that the movant has complied with the meet and confer requirements
15
     imposed in the preceding paragraph. Failure by the Designating Party to make such a motion
16
     including the required declaration within 21 days (or 14 days, if applicable) shall automatically waive
17
     the confidentiality designation for each challenged designation. In addition, the Challenging Party
18
     may file a motion challenging a confidentiality designation at any time if there is good cause for doing
19   so, including a challenge to the designation of a deposition transcript or any portions thereof. Any
20   motion brought pursuant to this provision must be accompanied by a competent declaration affirming
21   that the movant has complied with the meet and confer requirements imposed by the preceding
22   paragraph.
23

24

25

26

27

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            7
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 8 of 14


 1           The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
 2   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 3   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 4   Designating Party has waived the confidentiality designation by failing to file a motion to retain

 5   confidentiality as described above, all parties shall continue to afford the material in question the level

 6   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

 7   challenge.

 8
     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 9   7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or produced
10   by another Party or by a Non-Party in connection with this case only for prosecuting, defending, or
11   attempting to settle this litigation. Such Protected Material may be disclosed by any party only to the
12   categories of persons and under the conditions described in this Order. When the litigation has been
13   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION). Protected Material must be stored and maintained by all parties at a location and in
15   a secure manner that ensures that access is limited to the persons authorized under this Order.

16   7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

17   court or permitted in writing by agreement of both Designating Party and Receiving Party, all partiesf

18   may disclose any information or item designated “CONFIDENTIAL” only to:

19   (a) the Party’s Outside Counsel of Record in this action, as well as employees of said Outside

20   Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation
     (counsel and law firms appearing in this action are deemed to have agreed to be bound by this
21
     Protective Order);
22
     (b) the officers, directors, and employees (including House Counsel) of the Party to whom disclosure
23
     is reasonably necessary for this litigation, including employees and agents of the designating
24
     party(ies) in the normal course of their business with due regard for the confidential nature of the
25
     information under this protective order;
26
     (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably necessary for this
27
     litigation;
28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            8
      Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 9 of 14


 1   (d) the court and its personnel;
 2   (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and Professional

 3   Vendors to whom disclosure is reasonably necessary for this litigation;

 4   (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary,

 5   unless otherwise agreed by the Designating Party and any other parties present at the deposition or

 6   ordered by the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

 7   Protected Material must be separately bound by the court reporter and may not be disclosed to anyone
     except as permitted under this Stipulated Protective Order or as agreed by all parties.
 8
     (g) the author or recipient of a document containing the information or a custodian or other person
 9
     who otherwise possessed or knew the information.
10
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
11
            LITIGATION
12
            If a Party is served with a subpoena or a court order issued in other litigation that compels
13
            disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
14
            Party must:
15
            (a) promptly notify in writing the Designating Party. Such notification shall include a copy of
16
            the subpoena or court order; (b) promptly notify in writing the party who caused the subpoena
17
            or order to issue in the other litigation that some or all of the material covered by the subpoena
18
            or order is subject to this Protective Order. Such notification shall include a copy of this
19          Stipulated Protective Order; and (c) cooperate with respect to all reasonable procedures
20          sought to be pursued by the Designating Party whose Protected Material may be affected. If
21          the Designating Party timely seeks a protective order, the Party served with the subpoena or
22          court order shall not produce any information designated in this action as “CONFIDENTIAL”
23          before a determination by the court from which the subpoena or order issued, unless the Party
24          has obtained the Designating Party’s permission. The Designating Party shall bear the burden
25          and expense of seeking protection in that court of its confidential material – and nothing in

26          these provisions should be construed as authorizing or encouraging a Receiving Party in this

27          action to disobey a lawful directive from another court.

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            9
     Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 10 of 14


 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 2          LITIGATION

 3   (a) The terms of this Order are applicable to information produced by a Non-Party in this action and

 4   designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with this

 5   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

 6   should be construed as prohibiting a Non-Party from seeking additional protections.

 7   (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
     confidential information in its possession, and the Party is subject to an agreement with the Non-Party
 8
     not to produce the Non-Party’s confidential information, then the Party shall:
 9
            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the
10
     information requested is subject to a confidentiality agreement with a Non-Party;
11
            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
12
     litigation, the relevant discovery request(s), and a reasonably specific description of the information
13
     requested; and
14
            (3) make the information requested available for inspection by the Non-Party.
15
     (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
16
     receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
17
     confidential information responsive to the discovery request. If the Non-Party timely seeks a
18
     protective order, the Receiving Party shall not produce any information in its possession or control
19   that is subject to the confidentiality agreement with the Non-Party before a determination by the court.
20   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
21   protection in this court of its Protected Material.
22   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23   If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any person
24   or in any circumstance not authorized under this Stipulated Protective Order, the Party must
25   immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts to

26   retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to whom

27   unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                          10
     Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 11 of 14


 1   persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 2   Exhibit A.

 3   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4          MATERIAL

 5   When a Producing Party gives notice to Receiving Parties that certain inadvertently produced material

 6   is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are those

 7   set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
     whatever procedure may be established in an e-discovery order that provides for production without
 8
     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
 9
     reach an agreement on the effect of disclosure of a communication or information covered by the
10
     attorney-client privilege or work product protection, the parties may incorporate their agreement in the
11
     stipulated protective order submitted to the court.
12
     12.    MISCELLANEOUS
13
     12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
14
     modification by the court in the future.
15
     12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no Party
16
     waives any right it otherwise would have to object to disclosing or producing any information or item
17
     on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right
18
     to object on any ground to use in evidence of any of the material covered by this Protective Order.
19   12.3   Filing Protected Material. Without written permission of all parties or a court order secured
20   after appropriate notice to all interested persons, a Party may not file in the public record in this action
21   any Protected Material. A Party that seeks to file under seal any Protected Material must comply with
22   Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court order
23   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a
24   sealing order will issue only upon a request establishing that the Protected Material at issue is
25   privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Party's

26   request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is denied by the

27

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           11
     Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 12 of 14


 1   court, then the any Party may file the information in the public record pursuant to Civil Local Rule
 2   141(e)(1) unless otherwise instructed by the court.

 3   13.    FINAL DISPOSITION

 4   Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written

 5   notification served by Producing or Designating Party, each Receiving Party must return all Protected

 6   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected

 7   Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing or
     capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the
 8
     Receiving Party must submit a written certification to the Producing Party (and, if not the same person
 9
     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where
10
     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
11
     Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
12
     reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
13
     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
14
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
15
     work product, and consultant and expert work product, even if such materials contain Protected
16
     Material. Any such archival copies that contain or constitute Protected Material remain subject to this
17
     Protective Order as set forth in Section 4 (DURATION).
18

19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20

21

22

23

24

25

26

27

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           12
     Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 13 of 14


 1

 2   DATED: August 17, 2021
 3
                                                          /s/ Patrick Buelna
 4                                                        PATRICK M. BUELNA
                                                          Attorneys for Plaintiff
 5

 6

 7
     DATED: August 17, 2021                               Respectfully submitted,
 8

 9                                                        _/s/John Whitefleet (Auth. 8/17/21)
                                                          JOHN WHITEFLEET
10
                                                          Attorney for Defendants
11

12

13                                                   ORDER

14          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
15          IT IS FURTHER ORDERED THAT:
16          1. Requests to seal documents shall be made by motion before the same judge who will
17   decide the matter related to that request to seal.
18          2. The designation of documents (including transcripts of testimony) as confidential
19   pursuant to this order does not automatically entitle the parties to file such a document with the
20   court under seal. Parties are advised that any request to seal documents in this district is governed
21   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
22   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
23   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
24   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
25   the requested duration, the identity, by name or category, of persons to be permitted access to the
26   document, and all relevant information.” L.R. 141(b).
27   ////
28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                          13
     Case 2:19-cv-01896-TLN-DB Document 24 Filed 08/19/21 Page 14 of 14


 1          3. A request to seal material must normally meet the high threshold of showing that

 2   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

 3   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

 4   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

 5   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

 6          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

 7   certain documents, at any court hearing or trial – such determinations will only be made by the

 8   court at the hearing or trial, or upon an appropriate motion.

 9          5. With respect to motions regarding any disputes concerning this protective order which
10   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule
11   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte
12   basis or on shortened time.
13          6. The parties may not modify the terms of this Protective Order without the court’s
14   approval. If the parties agree to a potential modification, they shall submit a stipulation and
15   proposed order for the court’s consideration.
16          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of
17   the terms of this Protective Order after the action is terminated.
18          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
19   hereby DISAPPROVED.
20
     DATED: August 18, 2021                          /s/ DEBORAH BARNES
21                                                   UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28
     {02380212.DOC}STIPULATED   PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                          14
